SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this "Second Amendment") dated as of
March 12, 2009 made by and among A.T. CROSS COMPANY, a Rhode Island corporation
(the "Borrower"), A.T. CROSS LIMITED, a corporation organized under the laws of
England and Wales ("Cross UK"), BANK OF AMERICA N.A., as Administrative Agent
("Agent") L/C Issuer and Lender, and BANK OF AMERICA, N.A. ("London Branch) ("UK
Lender").

Background

The Borrower, Cross UK, the Agent and the UK Lender entered into a credit
agreement dated as of March 24, 2008, which credit agreement was amended by
first amendment to credit agreement dated March 24, 2008 (such credit agreement,
as amended by such first amendment the "Original Credit Agreement"). The
Borrower and Cross UK have requested that the Agent and the UK Lender, among
other things, change the definition of Consolidated EBITDA to account for
certain restructuring charges, change the Tangible Net Worth financial covenant
with respect to the level and the frequency of the test, increase the permitted
amount of stock repurchases and provide time for one of the Borrower's
Subsidiaries to move its deposit accounts to the Agent.

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the Borrower, the Agent and the Lender hereby
agree as follows:

1.

Amendment

. Subject to the terms and conditions herein contained and in reliance on the
representations and warranties of the Borrower herein contained, effective upon
satisfaction of the conditions precedent contained in section 2 below, the
following amendment shall be incorporated into the Original Credit Agreement:  

(A)

Section 1.01 of the Original Credit Agreement is hereby amended to delete the
definition of "Applicable Margin" in its entirety and to insert the following in
lieu thereof:

 

"Applicable Margin" shall mean, for each category below, the percentage set
forth under the relevant column heading below:

Level

Total Funded
Debt / EBITDA Ratio

Commitment Fee

Applicable Margin for
LIBOR Loans

Letter of
Credit Fee

Applicable
Margin for Base
Rate Loans

I

Greater than or equal to 1.75x

0.875%

3.00%

3.00%

1.25%

II

Greater than or equal to 1.50x
but less than 1.75x

0.875%

2.75%

2.75%

1.25%

III

Greater than or equal to 1.25x but less than 1.50x

0.750%

2.50%

2.50%

1.00%

IV

Less than 1.25x

0.750%

2.25%

2.25%

1.00%

   

For the period commencing on the Closing Date and ending on the third (3rd)
Business Day after the Administrative Agent's receipt, pursuant to Section
6.01(b), of the Officer's Certificate for the Borrower's fiscal quarter ending
March 31, 2009, a per annum percentage equal to that specified for Level II
above, and thereafter as of any date, so long as no Default or Event of Default
exists and is continuing and subject to the terms of this definition, the
applicable per annum percentage set forth above; provided, that if any Default
or Event of Default exists and is continuing the applicable per annum percentage
shall be that specified for Level I above. Changes in the Applicable Margin
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date (the "Adjustment Date") that is three (3) Business Days after the
date on which financial statements are delivered to the Administrative Agent
pursuant to Section 6.01(b) and shall remain in effect until the next change to
be effected pursuant to this paragraph; provided that interest rate reductions
shall become final only on the basis of the Borrower's annual audited financial
statements and (a) in the event that such annual audited financial statements
establish that the Borrower was not entitled to a rate reduction which was
previously granted, the Borrower shall, upon written demand by the
Administrative Agent, repay to the Administrative Agent an amount equal to the
excess of (i) interest at the rate which should have been charged based on such
annual audited financial statement(s) and (ii) the rate actually charged on the
basis of the Borrower's quarterly financial statement(s) and (b) in the event
that such annual audited financial statements establish the Borrower was
entitled to a rate reduction which was previously not granted, the Agent shall,
upon written demand by the Borrower, apply the excess of (i) the rate actually
charged on the basis of the Borrower's quarterly financial statement(s) and (ii)
interest at the rate which should have been charged based on such annual audited
financial statement(s), to the payment of principal outstanding; provided, that
in the event that the Borrower fails to provide any financial statements or
Officer's Certificate on a timely basis in accordance with Section 6.01(b), the
per annum percentage shall be that specified for Level I above until delivered,
and any interest rate increase payable as a result thereof shall be
retroactively effective to the date on which the financial statements or
Officer's Certificate, as the case may be, should have been received by the
Administrative Agent in accordance with Section 6.01(b) and the Borrower shall
pay any amount due as a result thereof upon written demand from the
Administrative Agent. In addition, at all times while an Event of Default shall
have occurred and be continuing, the per annum percentage specified in Level I
above shall apply. Each determination of the Consolidated Leverage Ratio
pursuant to the grid above shall be made in a manner consistent with the
determination thereof pursuant to Section 6.01(b).

 

(B)

Section 1.01 of the Original Credit Agreement is hereby amended to delete the
definition of "Consolidated EBITDA" in its entirety and to insert the following
in lieu thereof:

   

"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) any extraordinary losses, (v) all non-cash expenses
associated with the LIFO treatment of Inventory, (vii) non-cash charges related
to compensation expense, (viii) restructuring charges, up to $1,500,000 in
cumulative aggregate for the Borrower's fiscal years ending December 31, 2008
and December 31, 2009, incurred by the Borrower and its Subsidiaries for such
period with respect to moving their manufacturing operations to Cross China
(provided any add back for any restructuring charge shall be taken in the
quarter during which such restructuring charge is assessed), (ix) restructuring
charges of up to $2,500,000 in the cumulative aggregate for use only in the
Borrower's test period ending December 31, 2008 incurred by the Borrower and its
Subsidiaries for the 2008 fiscal year with respect to staff reduction, closing
retail stores and streamlining global manufacturing and distribution and not for
use in any other rolling four quarter test period and (x) without duplication,
without inclusion for the amount referred to in (ix) immediately preceding, and
in addition to (viii) immediately preceding, for the rolling four quarter period
tested on the last day of each fiscal quarter of 2009, restructuring charges of
up to $2,500,000 in a cumulative aggregate amount for such rolling four quarter
period and not for each quarter thereof, incurred by the Borrower and its
Subsidiaries for such period with respect to staff reduction, closing retail
stores and streamlining global manufacturing and distribution, minus (b) the
following: (i) any extraordinary gains to the extent increasing Consolidated Net
Income and (ii) all non-cash items increasing Consolidated Net Income for such
period including, without limitation, all non-cash increases associated with the
LIFO treatment of Inventory; provided, that for purposes of calculating the
Consolidated Debt Service Coverage Ratio and the Consolidated Leverage Ratio for
the fiscal quarters ending on March 31, 2008, June 30, 2008, September 30, 2008
and December 31, 2008, if the actual amount of Consolidated EBITDA for Old
Native (as if Old Native was a Subsidiary of Borrower) is not available for any
fiscal quarter included in the period of the four prior fiscal quarters ending
on March 31, 2008, June 30, 2008, September 30, 2008 and December 31, 2008,
respectively, then $500,000 shall be added to Consolidated EBITDA for each such
fiscal quarter for which such actual amounts are not yet available. For
avoidance of doubt, once such actual amounts for an applicable fiscal quarter
are available, such actual amounts shall be used to determine Consolidated
EBITDA instead of adding $500,000 for such fiscal quarter.

 

(C)

The following new section 6.14 Depository Accounts is hereby added to the
Original Credit Agreement:

   

6.14 Depository Accounts. The Borrower and its Subsidiaries shall maintain all
of its domestic depository accounts with the Agent provided that Costa Del Mar
may maintain its existing depository account with Wachovia Bank, N.A., or its
successor to a date on or before January 31, 2010.

 

(D)

Section 7.06(d) of the Original Credit Agreement is hereby deleted in its
entirety and the following is hereby inserted in lieu thereof:

   

(d) so long as no Default or Event of Default has occurred and is continuing and
no Default or Event of Default would be caused after giving effect to such
redemption, the Borrower may redeem its capital stock, pursuant to a program to
be approved by the Required Lenders in their sole discretion in the cumulative
aggregate amount not to exceed $3,000,000 during the term of this Agreement.

 

(E)

Section 7.11(a) of the Original Credit Agreement is hereby deleted in its
entirety and the following is hereby inserted in lieu thereof:

   

(a) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth as
of December 31, 2008 and as of each December 31 of each calendar year thereafter
to be less than the sum of (i) $40,000,000 plus (ii) an amount equal to 50% of
the Consolidated Net Income earned in each full fiscal year ending after
December 31, 2008 (with no deduction for a net loss in such fiscal year) plus
(iii) an amount equal to 50% of the aggregate increases in Shareholders' Equity
of the Borrower and its Subsidiaries after the date hereof by reason of the
issuance and sale of Equity Interests of the Borrower or any Subsidiary (other
than issuances to the Borrower or a wholly-owned Subsidiary), including upon any
conversion of debt securities of the Borrower into such Equity Interests.

2.

Conditions Precedent

. The provisions of this Second Amendment shall be effective as of the date on
which all of the following conditions shall be satisfied:  

(a)

the Borrower shall have delivered to the Agent a fully executed counterpart of
this Second Amendment;

 

(b)

the Borrower shall have paid all fees, costs and expenses owing to the Agent and
its counsel on or before the date hereof;

 

(c)

the UK Lender and the Agent shall have indicated their consent and agreement by
executing this Second Amendment;

 

(d)

the Borrower shall have delivered certified copies of the resolutions of its
Board of Directors approving the execution of this Second Amendment and the
actions contemplated herein, in form and substance satisfactory to the Agent;
and

 

(e)

the Borrower shall have paid, in good funds, an amendment fee to the Agent in
the amount of $25,000.

3.

Miscellaneous

.  

(a)

Ratification

. The terms and provisions set forth in this Second Amendment shall modify and
supersede all inconsistent terms and provisions set forth in the Original Credit
Agreement and except as expressly modified and superseded by this Second
Amendment, the terms and provisions of the Original Credit Agreement and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect. The Borrower and the Agent agree that the Original Credit Agreement
as amended hereby and the other Loan Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms. For
all matters arising prior to the effective date of this Second Amendment, the
Original Credit Agreement (as unmodified by this Amendment) shall control. The
Borrower hereby acknowledges that, as of the date hereof, the security interests
and liens granted to the Agent and the Lender under the Original Credit
Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents.  

(b)

Representations and Warranties

. The Borrower hereby represents and warrants to the Agent that the
representations and warranties set forth in the Loan Documents, after giving
effect to the waiver contained in this Second Amendment, are true and correct in
all material respects on and as of the date hereof, with the same effect as
though made on and as of such date except with respect to any representations
and warranties limited by their terms to a specific date. The Borrower further
represents and warrants to the Agent that the execution, delivery and
performance by the Borrower of this consent letter (i) are within the Borrower's
power and authority; (ii) have been duly authorized by all necessary corporate
and shareholder action; (iii) are not in contravention of any provision of the
Borrower's certificate or articles of incorporation or bylaws or other
organizational documents; (iv) do not violate any law or regulation, or any
order or decree of any Governmental Authority; (v) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
any performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which the Borrower is a party or by which the
Borrower or any of its property is bound; (vi) do not result in the creation or
imposition of any Lien upon any of the property of the Borrower other than in
favor of Agent; (vii) do not require the consent or approval of any Governmental
Authority. All representations and warranties made in this Second Amendment
shall survive the execution and delivery of this Second Amendment, and no
investigation by the Agent shall affect the representations and warranties or
the right of the Agent to rely upon them.  

(c)

Expenses of the Agent

. As provided in the Credit Agreement, the Borrower agrees to pay all reasonable
costs and expenses incurred by the Agent in connection with the preparation,
negotiation, and execution of this Second Amendment, including without
limitation, the reasonable costs and fees of the Agent's legal counsel.  

(d)

Severability

. Any provision of this Second Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Second Amendment and the effect thereof shall be confined to
the provision so held to be invalid or unenforceable.  

(e)

Applicable Law

. This Amendment shall be governed by and construed in accordance with the laws
of The Commonwealth of Massachusetts and the applicable laws of the United
States of America.  

(f)

Successors and Assigns

. This Second Amendment is binding upon and shall inure to the benefit of the
Agent, the Lender and the Borrower, and their respective successors and assigns,
except the Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Agent.  

(g)

Counterparts

. This Second Amendment may be executed in one or more counterparts and on
facsimile counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
agreement.  

(h)

Effect of Waiver

. No consent or waiver, express or implied, by the Agent to or for any breach of
or deviation from any covenant, condition or duty by the Borrower shall be
deemed a consent or waiver to or of any other breach of the same or any other
covenant, condition or duty.  

(i)

Headings

. The headings, captions, and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.  

(j)

ENTIRE AGREEMENT

. THIS SECOND AMENDMENT EMBODIES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER THEREOF, AND SUPERSEDES ANY AND ALL PRIOR
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO WITH RESPECT TO
THE SUBJECT MATTER HEREOF.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

 

BORROWER

A.T. CROSS COMPANY

By:_____________________________

   

Name:
Title:

 

CROSS UK

A.T. CROSS LIMITED

By:_____________________________

   

Name:
Title:

 

AGENT

BANK OF AMERICA, N.A.

By:_____________________________

   

Name:
Title:

ACKNOWLEDGED

:

GUARANTORS

:



A.T. CROSS COMPANY

By:_____________________________

   

Name:
Title:

 

CROSS RETAIL VENTURES, INC.

By:_____________________________

   

Name:
Title:

 

A.T.X. INTERNATIONAL, INC

By:_____________________________.

   

Name:
Title:

 

COSTA DEL MAR SUNGLASSES, INC.

By:_____________________________

   

Name:
Title:

 

NATIVE EYEWEAR, INC.

By:_____________________________

   

Name:
Title: